DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s amendment filed December 6, 2021, is entered.  Applicant amended claims 1, 13 and 21 and cancelled claims 3-5, 10 and 22.  No new matter is entered.  Claims 1, 2, 6-9 and 11-21 are pending before the Office for review.
(2)
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Allen Yun on December 16, 2021.
The application has been amended as follows:
IN THE CLAIMS
Claims 1, 2, 6-9, 11, 12 and 17-20 are cancelled.
In claim 13, line 1, delete “The” and insert “An” in its place.
In claim 15, line 1, delete “claim 1” and insert “claim 13” in its place.




Allowable Subject Matter
Claims 13-16 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims in such a manner that a rejection under 35 U.S.C. Sec. 102 or Sec. 103 would be proper.
The prior art of record, individually or in combination, fails to teach or fairly suggest an organic light-emitting device using a coupling capable of emitting delayed fluorescence and capable of undergoing intramolecular hydrogen transfer, wherein the compound is as defined in general formula (1) or general formula (2).  The prior art of record, individually or in combination, fails to teach or fairly suggest a light-emitting film comprising a host material and a compound represented by general formula (1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
(4)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597. The examiner can normally be reached Monday-Friday 7:00 am to 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELI S MEKHLIN/Primary Examiner, Art Unit 1759